DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 4/14/2021 has been entered and thus claims 1-15 are currently pending in this application.  	The amendment to claim 1 overcomes the previous 112(b) rejection, therefore the 112(b) rejection is hereby withdrawn. 	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a semiconductor device comprising “a first region comprising a nonvolatile memory cell and a second region that is formed outside the first region and in which a semiconductor element differing from the nonvolatile memory cell is formed” in combination with “a second element separating portion that is formed in the first region and that partitions the first region into a plurality of active regions; and a dummy region formed adjacently to a first portion that is one of the plurality of first element separating portions, the one being closest to the plurality of active regions,” and “the first portion of the first element separating portion being equivalent in width to the second element separating portion” as recited in claim 1. 	Claims 2-15 are also allowed for further limiting and depending upon allowed claim 1.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NDUKA E OJEH/Primary Examiner, Art Unit 2892